DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hossack et al. (US 2015/0342564).
	Regarding claim 21, Hossack et al. discloses a a method stored in a memory in a console and executable by a processor for authenticating a reposable medical device that is adapted to be in communication with the console, comprising: 
after the medical device (catheter as disclosed in sections 0024-0025) has been coupled to the console (as disclosed in sections 0024-0025), 
reading (as disclosed in section 0024) as input data indicative of the time beyond (expiration date) which the medical device cannot be used; and
 preventing (as disclosed in sections 0013 and 0031) the medical device from being used with the console if the data indicates that the current time is after the time beyond which the medical device cannot be used before reposing (wherein the catheter is prevented from being used if the expiration date has passed as disclosed in sections 0013 and 0031).
Regarding claim 22, Hossack et al. discloses comparing (see section 0029) a console key (security code of interface device) that is stored in the console with a catheter key (security code of catheter, see also section 0013) that is stored in an authentication chip (RFID chip as disclosed in section 0013) in the medical device, and preventing (as disclosed in section 0013) the medical device (catheter) from being used with the console if the console key cannot authenticate the catheter key.
	Regarding claim 23, Hossack et al. discloses updating (see sections 0009-0010, 0013, and 0015) an authentication chip (RFID chip) on the medical device (catheter) in combination with cleaning (sterilization as disclosed in section 0015) and testing (calibration as disclosed in section 0010) of the medical device.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (US 2015/0342564) in view of Magee et al. (US 2014/0276603).
	Regarding claim 24, Hossack et al. discloses a method of controlling reprocessing of a medical device (catheter as disclosed in sections 0008-0010) after a first use, comprising: reprocessing (updating the RFID chip after use as disclosed in sections 0010, 0013, and 0015) an authentication chip disposed in the medical device.  However, Hossack et al. does not specifically disclose at a time subsequent to the first use but before a subsequent use of the medical device, modifying a reprocessing indicator on the authentication chip from a first state to a second state, wherein the second state indicates that the reprocessing has been authorized.
	Magee et al. also discloses reprocessing (updating as disclosed in sections 0060-0064) an authentication chip (RFID tag as disclosed in section 0064) for a catheter after usage, and before a subsequent use, modifying a reprocessing indicator (by updating a use indicator as disclosed in sections 0057-0058, see also sections 0083-0084) on the authentication chip from a first state (prohibited as disclosed in section 0083) to a second state (permissible as disclosed in section 0084), wherein the second state indicates that the reprocessing has been authorized.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Hossack et al. with the indicator as disclosed by Magee et al. since Magee et al. discloses the use indicator prevents the catheter from violating a use restriction (see sections 0076-0077).   






Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 2, 2022